                                        Case 3:20-cv-00210-BAS-AHG Document 12 Filed 03/10/20 PageID.123 Page 1 of 3



                                          1   SARAH DE DIEGO (SBN 239321)
                                              sarah@dediego.law
                                          2   DE DIEGO LAW LLC
                                              1607 Ave Juan Ponce de Leon
                                          3   Cobian Plaza GM06
                                              San Juan, PR 00909
                                          4   Telephone: 310-980-8116
                                              Facsimile: 866-774-7817
                                          5
                                              LAURA LEIGH GEIST (SBN 180826)
                                          6   laura.geist@dentons.com
                                              DENTONS US LLP
                                          7   1999 Harrison Street, Suite 1300
                                              Oakland, CA 94612
                                          8   Telephone: (415) 882-5000
                                              Facsimile: (415) 882-0300
                                          9
                                              NATHAN L. GARROWAY (Pro Hac Vice Applicant)
                                         10   nathan.garroway@dentons.com
                                              DENTONS US LLP
                                         11   303 Peachtree Street, NE, Suite 5300
601 SOUTH FIGUEROA STREET, SUITE 2500




                                              Atlanta, GA 30308-3265
 LOS ANGELES, CALIFORNIA 90017-5704




                                         12   Telephone: 404 527-4000
                                              Facsimile: 404 527-4198
                                         13
          DENTONS US LLP




                                              JUDITH SHOPHET SIDKOFF (SBN 267048)
            213 623 9300




                                         14   judith.sidkoff@dentons.com
                                              DENTONS US LLP
                                         15   601 South Figueroa Street, Suite 2500
                                              Los Angeles, CA 90017-5704
                                         16   Telephone: 213 623-9300
                                              Facsimile: 213 623-9924
                                         17
                                              Attorneys for Defendant
                                         18   ASSURANCE IQ, INC.
                                         19                          UNITED STATES DISTRICT COURT
                                         20                       SOUTHERN DISTRICT OF CALIFORNIA
                                         21   ASHLEY NICHOLS, individually and              No. 3:20-cv-00210-BAS-AHG
                                         22   on behalf of all others similarly situated,
                                                                                            CLASS ACTION
                                         23                   Plaintiff,
                                                                                            DEFENDANT’S NOTICE OF
                                         24           v.                                    ASSOCIATION OF COUNSEL AND
                                                                                            NOTICE OF APPEARANCE OF
                                         25   ASSURANCE IQ, INC. d/b/a                      COUNSEL
                                              MedicarePlan.com; and DOES 1-100,
                                         26   inclusive,                                    Action Filed: October 18, 2019
                                                                                            Removed:      January 31, 2020
                                         27                   Defendant.

                                         28
                                                                                                  NOTICE OF ASSOCIATION OF COUNSEL
                                        Case 3:20-cv-00210-BAS-AHG Document 12 Filed 03/10/20 PageID.124 Page 2 of 3



                                          1                TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                          2         PLEASE TAKE NOTICE that Judith Shophet Sidkoff, State Bar No. 276048
                                          3   of the law firm of Dentons US LLP (the “Associated Counsel”) has associated with
                                          4   attorneys of record in this action for defendant Assurance IQ, Inc. The address,
                                          5   email address, telephone number and facsimile number of the Associated Counsel
                                          6   is as follows:
                                          7                      JUDITH SHOPHET SIDKOFF
                                                                 judith.sidkoff@dentons.com
                                          8                      DENTONS US LLP
                                          9                      601 South Figueroa Street, Suite 2500
                                                                 Los Angeles, CA 90017-5704
                                         10                      Telephone: 213 623-9300
                                         11                      Facsimile: 213 623-9924
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         12         Pursuant to this Notice, all pleadings, papers and documents which are filed
                                         13   or served in this action by any party herein shall be served on the Associated
          DENTONS US LLP


            213 623 9300




                                         14   Counsel.
                                         15
                                              Dated: March 10, 2020                    DENTONS US LLP
                                         16
                                         17
                                                                                       By: /s/Judith Shophet Sidkoff _________
                                         18                                                        Judith Shophet Sidkoff
                                                                                       Attorneys for Defendant
                                         19                                            ASSURANCE IQ, INC.
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28
                                                                                                NOTICE OF ASSOCIATION OF COUNSEL
                                                                                 -2-
                                        Case 3:20-cv-00210-BAS-AHG Document 12 Filed 03/10/20 PageID.125 Page 3 of 3



                                          1                                  PROOF OF SERVICE
                                          2           I am employed in the County of Los Angeles, State of California. I am over
                                          3   the age of eighteen and not a party to the within action; my business address is 601
                                          4   South Figueroa Street, Suite 2500, Los Angeles, California 90017.
                                          5           I hereby certify that on March 10, 2020, I electronically filed the foregoing
                                          6   NOTICE OF ASSOCIATION OF COUNSEL with the Clerk of the Court using
                                          7   the ECF system which will send notification of such filing to the following parties:
                                          8                              Abbas Kazerounian, Esq.
                                                                         ak@kazlg.com
                                          9                              Clark R. Conforti, Esq.
                                         10                              clark@kazlg.com
                                                                         KAZEROUNI LAW GROUP, APC
                                         11                              245 Fischer Avenue, Unit D1
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         12                              Costa Mesa, CA 92626
                                                                         Telephone: (800) 400-6808
                                         13                              Facsimile: (800) 520-5523
          DENTONS US LLP


            213 623 9300




                                         14
                                         15           I declare that I am employed in the office of a member of the bar of this
                                         16   Court at whose direction the service was made.
                                         17           Executed on March 10, 2020 at Los Angeles, California.
                                         18
                                         19                                           ____________________________________
                                         20                                                        Carrie M. Rice
                                              114397786
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28
                                                                                                  NOTICE OF ASSOCIATION OF COUNSEL
                                                                                   -3-
